If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re S B Coleman-Gates, Minor.                                    April 25, 2019

                                                                   No. 345642
                                                                   Wayne Circuit Court
                                                                   Family Division
                                                                   LC No. 18-000548-NA


Before: MARKEY, P.J., and FORT HOOD and GADOLA, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the trial court’s order terminating her parental
rights to her daughter, SCG, under MCL 712A.19b(3)(f) (failure to support or communicate with
the child for two or more years). We affirm.

        The present proceedings were initiated when petitioner, SCG’s court-appointed guardian,
who began caring for SCG shortly after her birth, filed a petition seeking permanent custody of
and the trial court’s consent to adopt SCG. The petition sought termination of respondent’s and
the putative father’s parental rights under MCL 712A.19b(3)(f), alleging that SCG’s parents,
despite having the ability to do so and without good cause, failed or neglected to provide regular
and substantial support for, or to visit, contact, or communicate with SCG for two years or more
before the filing of the petition.

       Although attempts to serve respondent with the summons and petition were initially
unsuccessful, respondent was formally served when she appeared without counsel on June 19,
2018, at a pretrial hearing before the referee. A copy of the summons served on respondent
provided:

       As a respondent you have the right to be represented by an attorney. If you want
       an attorney, you should hire one immediately so the attorney will be ready on the
       hearing date. If you want an attorney but are not financially able to hire an
       attorney, you should contact the court immediately about a court appointed
       attorney.

During the hearing, the referee indicated on the record that respondent informed the court of her
intent to voluntarily release her parental rights and consent to petitioner’s adoption of SCG:


                                               -1-
              The Referee: All right. We had an off-the-record discussion in the
       presence of your daughter’s legal counsel, and you stated that you wished to
       voluntarily release your parental rights, consenting to this adoption; is that
       correct?

               Respondent: Yes.

               The Referee: All right. So what’s going to happen, we said this off the
       record but I want the record to reflect, and you can correct me if I miss anything,
       that after this hearing you’re going to report to the adoption unit . . . . We’ll give
       you the room number, and they will prepare the paperwork for you to consent to
       this. And you can come back, if we can take care of it today we will, depending
       on the time. And if not, we’ll give you another date. But you want to do it before
       the August 1st bench trial date, correct?

               Respondent: Yes.

Respondent further testified that SCG’s putative father was deceased and that neither he nor any
other man had ever come forward to establish paternity for SCG.

        The referee stated that, assuming respondent released her parental rights, petitioner would
nevertheless be required to proceed to trial regarding any putative father’s parental rights.
Accordingly, the referee stated that the trial court would publish notice for any unknown father.
Further, the referee asked petitioner whether she intended to retain counsel or seek court-
appointed counsel, for which fees would be waived if her income fell below a certain level.
Petitioner waived her right to counsel. The referee did not likewise inform respondent on the
record of her right to counsel. On the record, the referee scheduled a bench trial to begin on
August 1, 2018.

        On the date of the bench trial, only petitioner and SCG’s counsel appeared. Respondent
was not present, and the referee noted that she had not completed the paperwork releasing her
parental rights to SCG. The referee also noted that no putative father appeared, although notice
of the bench trial was published. Petitioner testified during the bench trial that she continuously
cared for SCG beginning shortly after SCG was released from the hospital following her birth.
Although respondent had petitioner’s home address and telephone number, petitioner testified
that respondent neither supported nor visited or otherwise communicated with SCG over the past
two years. Based on petitioner’s uncontroverted testimony, the referee stated that she would
recommend to the trial court that termination of respondent’s and the unknown father’s parental
rights was in SCG’s best interests. Consistent with this recommendation, the trial court entered
an order terminating respondent’s and the unknown father’s parental rights to SCG for the
purpose of adoption by petitioner.

        The sole issue presented by respondent on appeal is whether she was deprived of her
statutory and constitutional right to be represented by counsel through the course of the
termination proceedings. Specifically, respondent asserts that the trial court failed to inform her
of her right to counsel, including court-appointed counsel, which amounts to plain error requiring
reversal. We disagree.

                                                -2-
        This Court typically reviews de novo the constitutional question whether a trial court
infringed upon a party’s right to due process. In re Rood, 483 Mich. 73, 91; 763 NW2d 587
(2009). However, because respondent did not raise the issue of her right to counsel before the
trial court, this issue is unpreserved. See In re TK, 306 Mich. App. 698, 703; 859 NW2d 208
(2014). We review unpreserved claims of constitutional error for plain error affecting substantial
rights. In re Williams, 286 Mich. App. 253, 274; 779 NW2d 286 (2009), citing People v Carines,
460 Mich. 750, 763-764; 597 NW2d 130 (1999). An error is plain when it is clear or obvious,
and it affects substantial rights when it “affected the outcome of the lower court proceedings.”
Carines, 460 Mich. at 763. Reversal is warranted when a plain error seriously affected the
fundamental fairness or integrity of the proceedings. Williams, 286 Mich. App. at 278.

        This Court has recognized that “the United States Constitution guarantees a right to
counsel in parental rights termination cases,” and further that “the constitutional right of due
process confers on indigent parents the right to appointed counsel at hearings that may involve
the termination of their parental rights.” Id. at 275-276. In Michigan, the right to counsel in
termination proceedings is protected both by statute and by court rule. See MCL 712A.17c(4)
and (5); MCR 3.915(B)(1). Specifically, MCL 712A.17c provides, in relevant part:

              (4) In a [child-protective] proceeding . . . , the court shall advise the
       respondent at the respondent’s first court appearance of all of the following:

               (a) The right to an attorney at each stage of the proceeding.

              (b) The right to a court-appointed attorney if the respondent is financially
       unable to employ an attorney.

              (c) If the respondent is not represented by an attorney, the right to request
       and receive a court-appointed attorney at a later proceeding.

               (5) If it appears to the court in a [child-protective] proceeding . . . that the
       respondent wants an attorney and is financially unable to retain an attorney, the
       court shall appoint an attorney to represent the respondent. [(Emphasis added).]

The substance of MCR 3.915(B)(1) is largely identical. Additionally, both MCL 712A.17c(6)
and MCR 3.915(B)(1)(c) recognize that a respondent may waive his or her right to the assistance
of an attorney, unless the respondent is a minor whose parent or guardian ad litem objects.

       The record in the present case demonstrates that the summons served on respondent
during her first court appearance properly provided notice of her right to be represented by an
attorney, as well as her right to a court-appointed attorney if she was financially unable to hire
her own. Thus, the trial court discharged its obligation under MCL 712A.17c(4) and MCR
3.915(B)(1) to advise respondent of her right to an attorney. A parent seeking court-appointed
counsel has “some minimum responsibility” to avail herself of that opportunity by taking
affirmative action. In re Hall, 188 Mich. App. 217, 222; 469 NW2d 56 (1991) (quotation marks
omitted). There is no indication in the record that respondent ever requested a court-appointed
attorney or expressed an intention to retain an attorney. Nor does respondent allege on appeal
that she took any affirmative steps in order to secure legal representation. To the contrary,
respondent confirmed on the record that she wished to voluntarily release her parental rights to
                                                 -3-
SCG and consent to the adoption. Consistent with her stated intent, respondent did not attend the
bench trial or otherwise make any effort to oppose the termination of her parental rights,
although she was aware of the date the bench trial was to occur. Although respondent did not
follow through with the execution of paperwork releasing her parental rights, this inaction may
be construed as abandonment of the proceedings when viewed in context of her failure to appear
for the bench trial. Respondent’s clear lack of desire to be represented by counsel, or even to
pursue custody, evinces that she waived her right to counsel under MCL 712A.17c(6) and MCR
3.915(B)(1)(c). We therefore conclude that the trial court did not plainly err, as it properly
informed respondent of her right to an attorney, which she thereafter waived.

       Affirmed.



                                                           /s/ Jane E. Markey
                                                           /s/ Karen M. Fort Hood
                                                           /s/ Michael F. Gadola




                                               -4-